The IDS field on 02/14/2022 has been partially considered (indicated as strike though on the IDS), since the NPL (Chinese Office Action) filed on 02/14/2022 does not have an English translation. The references used in this office action (3GPP TSG RAN WG1 #52, R1-080998, Considerations on TB size selection) and US2010251082A1 have been considered.
The Applicant representative (Mr. Stanton A. Lewis) was contacted on 02/17/2022 and informed about the same.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DEEPA BELUR/Primary Examiner, Art Unit 2472